Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 1-3, 10, and 11 have been canceled.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dai et al. (US 8934360 B2) - a terminal triggers a buffer status report (BSR) and obtains radio resource information of uplink component carriers in a radio network; one or more BSR data units are constructed based on information of buffer data volume to be transmitted; one or more uplink component carriers are selected from the uplink component carriers with available radio resources, and the BSR data unit(s) is/are transmitted on the selected uplink component carrier(s) to a network side, but does not disclose receiving indication information, wherein the indication information instructs the terminal device to trigger reporting indication information of first data on a specified logical channel or bearer, wherein the first data comprise predefined 
	Wu et al. (US 9019818 B2) - triggering of the generation of the buffer status report and the sending of the buffer status report to a network access node occurs when an amount of buffered data in a buffer of a particular logical channel group exceeds a maximum value associated with one of a plurality of buffer status report tables that is currently in use, but does not disclose receiving indication information, wherein the indication information instructs the terminal device to trigger reporting indication information of first data on a specified logical channel or bearer, wherein the first data comprise predefined important data to transmit on the specified logical channel or bearer and triggering a report wherein the report indicates the first data in the buffer of the terminal device needs to be sent on the specified logical channel or bearer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner




/Donald L Mills/Primary Examiner, Art Unit 2462